 1                                                     HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
      JENNIFER DOMINICCI,
10                                                     No. 2:18-cv-1746
11                                Plaintiff,
                                                       STIPULATION AND ORDER FOR
12           v.                                        EXTENSION OF EXPERT
                                                       DISCLOSURE DEADLINE AND
13    JACK HENRY & ASSOCIATES, INC.,                   DISCOVERY MOTION DEADLINE
14
                                  Defendant.
15          COME NOW the parties, Jennifer Dominicci and Jack Henry & Associates, Inc., and
16   stipulate, agree, and move the Court to enter the subjoined Order continuing the Deadline to
17   Disclose Expert Witnesses from May 1, 2019 to May 31, 2019, and the Deadline to File & Serve
18   Discovery Motions from May 31, 2019, to June 28, 2019.
19

20          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21

22

23

24

25

26

27

28
      STIPULATED MOTION AND ORDER TO EXTEND EXPERT                         Jackson Lewis P.C.
      DISCLOSURE AND DISCOVERY DEADLINES - 1                            520 Pike Street, Suite 2300
                                                                        Seattle, Washington 98101
      (Case No. 2:18-cv-1746)                                                 (206) 405-0404
          DATED this 30th day of April, 2019.
 1

 2                                              ROCKE LAW GROUP, PLLC

 3                                              By:   s/Aaron V. Rocke   ___________
                                                Aaron V. Rocke, WSBA No. 31525
 4                                              aaron@rockelaw.com
 5
                                                By:    s/Peter Montine__________
 6                                              Peter Montine, WSBA No 49815
                                                peter@rockelaw.com
 7                                              Attorney for Plaintiff
 8
                                                JACKSON LEWIS P.C.
 9
                                                By:    s/ Barry A. Johnsrud
10                                                      Barry Alan Johnsrud, WSBA21952
                                                       Barry.Johnsrud@jacksonlewis.com
11

12                                              By:    s/ Sherry Talton
                                                       Sherry Talton, WSBA #42780
13                                                     sherry.talton@jacksonlewis.com

14                                              Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED MOTION AND ORDER TO EXTEND EXPERT                            Jackson Lewis P.C.
     DISCLOSURE AND DISCOVERY DEADLINES - 2                               520 Pike Street, Suite 2300
                                                                          Seattle, Washington 98101
     (Case No. 2:18-cv-1746)                                                    (206) 405-0404
 1                                                ORDER

 2          PURSUANT TO THE ABOVE STIPULATION IT IS SO ORDERED; the deadline for

 3   Disclosure of Expert Witnesses is hereby extended to May 31, 2019, and the deadline for

 4   Discovery Motions is hereby extended to June 28, 2019.

 5   DATED: May 6, 2019.
 6

 7

 8

 9
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATED MOTION AND ORDER TO EXTEND EXPERT                     Jackson Lewis P.C.
      DISCLOSURE AND DISCOVERY DEADLINES - 3                        520 Pike Street, Suite 2300
                                                                    Seattle, Washington 98101
      (Case No. 2:18-cv-1746)                                             (206) 405-0404
